Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  December 9, 2015                                                                       Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  152183(11)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  LEROY LYONS,                                                                                 Joan L. Larsen,
                                                                                                         Justices
           Plaintiff,
                                                              SC: 152183
  v                                                           AGC: 2553-05

  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff to extend the time to file his
  reply brief is GRANTED. The reply brief submitted on November 16, 2015, is accepted
  for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             December 9, 2015